--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3
 
 
DISTRIBUTION AGREEMENT
 
THIS DISTRIBUTION AGREEMENT (“Agreement”) is entered into this 14th day of
December, 2010 by and between Seven One Limited, a company organized under the
laws of the British Virgin Islands (“SOL”), and Balqon Corporation, a Nevada
corporation (“Distributor”).
 
RECITALS
 
A.             SOL is an affiliate of Thunder Sky Battery Limited (also known as
Winston Battery Limited).
 
B.             Thunder Sky Battery Limited manufactures and sells lithium iron
phosphate batteries and high voltage charging systems (collectively, the
“Products”) and has granted SOL an exclusive worldwide right to distribute the
Products and SOL desires to enter into an exclusive distribution agreement with
Balqon to enhance sales of the Products in the United States (the “Territory”).
 
C.             Balqon desires to sell the Products to end users and resellers
within the United States pursuant to an exclusive distribution agreement with
SOL.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the parties agree as follows.
 
1. Appointment.
 
(a) SOL hereby appoints Distributor as its exclusive authorized Distributor for
the promotion, marketing and sale of the Products in the Territory, and
Distributor hereby accepts such appointment.
 
(b) In consideration of the appointment, effective on the date of this
Agreement, Distributor hereby issues SOL (i) 1,375,000 shares (the “Distribution
Shares”) of Distributor’s common stock, $0.001 par value per share (“Common
Stock”) and (ii) a five-year warrant (the “Distribution Warrant”) to purchase up
to 1,500,000 shares of Common Stock (the “Distribution Warrant Shares”) at an
exercise price of $1.50 per share in the form attached hereto as Exhibit A.
 
(c) As further consideration of the appointment, Distributor agrees to register
for resale with the Securities and Exchange Commission the Distribution Shares
and the Distribution Warrant Shares pursuant to the terms of that certain
Registration Rights Agreement of even date herewith between Distributor and SOL.
 
2. Term.  The initial term of this Agreement shall commence on the date of this
Agreement and shall continue until December 31, 2013, unless earlier terminated
in accordance with Section 11 below.  Thereafter, this Agreement will
automatically renew for successive one (1) year terms, unless earlier terminated
in accordance with Section 11 below.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Promotion and Sales.
 
(a) Distributor shall use its best efforts to promote, market and sell the
Products within the Territory.  Distributor agrees to maintain a fully qualified
sales organization in order to fulfill its responsibilities under this Agreement
and conduct a continuing program of quality sales promotion activities for the
Products. During the term of this Agreement, Distributor shall not promote,
market or sell any lithium iron phosphate batteries and high voltage charging
systems or similar products within the Territory that directly compete with the
Products.
 
(b) Distributor shall maintain facilities in the territory assigned so as to
favorably reflect on the Products and quality image of SOL.
 
(c) Distributor shall provide prompt and courteous service to customer inquiries
or complaints relating to the Products. Distributor shall at all times properly
represent the Products and shall not make, directly or indirectly, any false
misleading, or disparaging representations to any customers or persons in
regards to the Products.
 
(d) SOL agrees to permit Distributor to identify itself as its authorized
exclusive Distributor for Products and use the trademarks of SOL in connection
with the Distributor’s effort to sell and promote the Products.
 
(e) SOL, upon mutual agreement with Distributor, shall permit Distributor to
brand, package and/or private label products as deemed necessary by Distributor
in connection with Distributor’s efforts to market, promote and sell the
Products.
 
(f) Distributor shall provide, in reasonable detail, all data reasonably
requested by SOL including sales forecasts as well as data on the overall
marketplace, market segments, market opportunities and other information related
to the Products marketed hereunder; as an aid in measuring SOL’s market
potential therein and in planning its marketing efforts, including use of or
applications for Products, suggestions for modification or improvements to
Products and the like. Such data shall be limited to that specifically related
to the Products.
 
(g) Distributor shall keep accurate accounts, books and records relating to the
business of Distributor with respect to Products, in accordance with generally
accepted accounting principles and practices and sufficient to ascertain
compliance by Distributor with its obligations under this Agreement.
 
(h) SOL may periodically change design, models, features of Products, add new
Products, or discontinue distribution of any or all Products without any
accountability to Distributor in connection with any Products ordered by
Distributor or Distributor’s inventory of the Products.
 
 
2

--------------------------------------------------------------------------------

 
 
(i) Distributor shall comply fully with all applicable laws and regulations,
including the U. S. Foreign Corrupt Practices Act, refrain from taking any
action which would cause SOL to be in violation of any such law and regulations,
and keep SOL informed of any applicable laws or regulations of the territory or
any political sub-division or agency thereof, as well as of any amendments
thereto, whether proposed or adopted, which may affect the rights and
obligations of the parties, or promotion, sales, service or maintenance of
Products.  If at any time, after the effective date hereof, this Agreement or
the performance of its obligations by Distributor or SOL is no longer in
compliance with any federal, state or local law or regulations, this Agreement
shall be appropriately amended by the parties so as to be in compliance with
those laws or regulations or terminated by either party.
 
4. Product Service.
 
(a) Distributor acknowledges the importance of the service responsibilities
under this agreement. Distributor shall establish and maintain quality service
operations as recommended by SOL, including trained personnel, proper tools and
equipment and service facilities in order to fulfill its responsibilities under
this agreement. Such service operations shall provide to owners of the Products
prompt, courteous and quality service.
 
(b) Distributor shall be responsible for and agrees to perform inspection,
preparation and pre-delivery steps prior to delivery of the Products to
purchaser thereof. It shall be Distributor’s responsibility to determine whether
or not the Products meet the needs of the customer based upon use intended by
customer.
 
(c) Distributor shall provide to owners of the Products such general service and
repair for the Products as may be necessary. Any or all charges therefore shall
be reasonable and consistent with those prevailing in the territory and all such
services and charges shall be in accordance with the applicable law.
 
(d) Distributor agrees to perform all warranty service on all Products brought
to Distributor, whether or not sold by Distributor. Distributor shall perform
such warranty service in accordance with the policies of SOL as they may be
issued from time to time in the SOL service and warranty manuals and bulletins.
 
5. Relationship of SOL and Distributor.  Distributor acknowledges that it is and
will be an independent contractor and not an employee, partner or joint venturer
of or with SOL, and is not and will not be subject to the control of
SOL.  Neither Distributor nor any officer or employee of Distributor shall, in
any event, have any right, collectively or individually, to bind SOL, to make
any representations or warranties, to accept service of process, to receive
notice, or to perform any act or obligation on behalf of SOL except as
specifically authorized in writing by SOL in its sole discretion. Neither SOL
nor any officer or employee of SOL shall, in any event, have any right,
collectively or individually, to bind Distributor, to make any representations
or warranties, to accept service of process, to receive notice, or to perform
any act or obligation on behalf of Distributor except as specifically authorized
in writing by Distributor in its sole discretion.
 
6. Trademarks and Trade names.  Distributor agrees not to use in any way, or to
remove, alter or change in any way, any SOL trademark, trade name, logo or other
commercial symbol, contained on any of the Products, packaging or otherwise,
without the prior written permission of SOL which may be withheld in its sole
discretion.  Distributor agrees that it will not add, by sticker or any other
device, its own or any other trademark, trade name, logo or other commercial
symbol to any Product without the prior written permission of SOL.
 
 
3

--------------------------------------------------------------------------------

 
 
7. Serial Numbers.  Under no circumstances, shall Distributor remove, alter or
change in any way the serial number assigned to any of the Products by
SOL.  Distributor is aware that any such action restricts SOL from accurately
tracking the manufacturing origin and warranty information associated with the
Products.
 
8. Unauthorized Dealer/Distributors.  Distributor shall immediately report to
SOL any sales or distribution of Products or any other SOL merchandise in the
Territory which Distributor may have reason to suspect is
unauthorized.  Distributor also agrees to participate and cooperate with SOL in
the prosecution of any such unauthorized distribution or sale if so requested by
SOL.
 
9. Product Liability Insurance.  Distributor shall obtain adequate product
liability insurance policies covering the Products and name SOL as an additional
insured party on any and all such product liability insurance
policies.  Distributor shall immediately report to SOL the termination or
suspension of any such policies.
 
10. Terms of Purchase.
 
(a) SOL shall sell the Products to Distributor and Distributor shall purchase
the Products from SOL in accordance with the terms and conditions set forth
herein and upon the terms and conditions contained in purchase orders provided
by SOL for use by Distributor.
 
(b) Distributor shall order the Products from SOL in accordance with the then
current ordering procedures established by SOL.  SOL reserves the right, in its
sole discretion, to accept the order, reject any order, either in whole or in
part (unless the order states that it must be accepted in its entirety), placed
by Distributor, without prejudicing the relationship between SOL and
Distributor.  SOL will promptly notify Distributor of any delays which will
postpone its promised shipment date of any accepted order.
 
(c) Distributor shall pay SOL the price and any other charges for the Products
as set forth on price schedules provided by SOL to Distributor.
 
(d) Distributor shall pay the purchase price for the Products at the time of
delivery thereof, unless SOL has approved other terms of credit for Distributor,
and agrees to pay within terms of the invoice. Payments due from Distributor
shall be made to SOL in United States Dollars and invoices shall be sent by SOL
in the same currency.  SOL may cancel any order placed by Distributor or refuse
shipment thereof should Distributor fail to meet any payment term, credit, or
financial requirement of SOL.
 
(e) Shipment of Products by SOL to Distributor will be made in a manner
determined by Distributor. Title and risk of loss or damage to the product shall
pass to Distributor at the time SOL delivers possession of the product to a
carrier at SOL’s plant or warehouse or other facility without regard to
notification of shipment or selection of carrier.
 
 
4

--------------------------------------------------------------------------------

 
 
(f) Distributor represents and warrants that all Products purchased hereunder
are purchased for resale in the ordinary course of Distributor’s
business.  Distributor agrees that it is responsible for and shall comply with
all laws calling for the collection and / or payment of all taxes, including
sales and use taxes and ad valorem taxes.
 
(g) Distributor agrees to pay reasonable cancellation charges with respect to
any Products ordered and cancelled by Distributor.
 
(h) Full legal and beneficial ownership to such Products shall remain vested in
SOL until such time as SOL shall have received payment in full of the relevant
invoice amount.  Distributor shall execute such security agreements and other
documents that SOL may reasonably request to perfect the security interest,
subject to the security interests held by current secured creditors of
Distributor.  Notwithstanding the foregoing, Distributor is authorized to sell
the Products in the ordinary course of its business and thereby to pass Product
title thereto to the purchaser thereof and SOL’s security interest shall
continue in the proceeds of that sale.
 
(i) Distributor undertakes to SOL that it shall cause all Products purchased by
it pursuant to this Agreement to be insured to their full replacement value with
insurers of good repute approved in writing by SOL and, pending the passage of
full legal and beneficial ownership therein pursuant to Section 5(h), shall
cause the interest of SOL therein to be noted on the relative policy of
insurance.
 
(j) Distributor shall be responsible for all applicable federal, state and local
sales, use, personal property, inventory and other taxes that may be assessed on
any Product sold or other SOL property in Distributor’s possession at the time
such tax is assessed or determined.  Distributor shall also be responsible for
any applicable local, state and federal taxes resulting from Distributor’s
purchase of the Products to the extent that such taxes are not included in SOL’s
prices.
 
11. Termination.
 
(a) Except as otherwise required by local law, either party may terminate this
Agreement without cause upon three hundred sixty-five (365) days’ prior written
notice to the other party given at any time. All other terminations hereunder
are deemed for cause.
 
(b) Either party may terminate this Agreement upon thirty (30) days’ prior
written notice if the other party is in breach of this Agreement or has
defaulted in the performance of any of its obligations under this Agreement and
such breach or default remains uncured within the notice period.
 
(c) Either party may terminate this Agreement upon twenty-four (24) hours’ prior
written notice if or when it is discovered in such party’s good faith judgment
that the other party has acted in such a manner as to require immediate
termination of this Agreement, including, but not limited to the following:
 
(i) intentionally or in a willful, wanton or reckless manner, made any material,
false representation, report or claim relative hereto;
 
 
5

--------------------------------------------------------------------------------

 
 
(ii) violated another’s copyright or trademark;
 
(iii) become insolvent, invoked as a debtor any laws relating to the relief of
debtors’ or creditors’ rights, or has had such laws invoked against it;
 
(iv) become involved in any liquidation or termination of business;
 
(v) been adjudicated bankrupt;
 
(vi) been involved in an assignment for the benefit of its creditors;
 
(vii) if the other party admits in writing the inability to pay debts as they
mature;
 
(viii) if a trustee or receiver is appointed for the other or for any part of
the other’s assets by any court; or
 
(ix) the other party ceases to do business as a going concern.
 
(d) Except as may be provided elsewhere in this Agreement, upon termination or
expiration of this Agreement pursuant to this Section 11, or expiration hereof,
neither party shall be liable to the other, either for compensation or for
damages of any kind or character whatsoever, whether on account of the loss by
SOL or Distributor of present or prospective profits on sales or anticipated
sales, or expenditures, investments or commitments made in connection therewith
or in connection with the establishment, development or maintenance of
Distributor’s business, or on account of any other cause or thing whatsoever,
provided that termination shall not prejudice or otherwise affect the rights or
liabilities of the parties with respect to Products theretofore marketed
pursuant to this Agreement, or any indebtedness then owing by either party to
the other under this Agreement.
 
(e) Upon termination of this Agreement, or expiration hereof, all rights granted
to Distributor under or pursuant to this Agreement shall cease and Distributor
shall:
 
(i) Within thirty (30) days after termination and at Distributor’s expense,
Distributor shall return to SOL all Proprietary Information (as defined below)
previously furnished by SOL and all sales literature, etc., previously furnished
by SOL and technical assistance and sales training materials previously
furnished by SOL still in Distributor’s possession, and shall advise SOL of all
unfilled orders for Product which Distributor cannot fill from its remaining
stock;
 
(ii) return to SOL all SOL owned or licensed equipment and software provided to
Distributor under this Agreement; and
 
(iii) cease holding itself out, in any manner, as a Distributor of SOL’s
Products.
 
(f) Upon expiration or termination of this Agreement:  SOL shall have the right
upon termination or expiration to inspect and will have the option to repurchase
all Product then owned by Distributor (which are unused and in factory-shipped
condition) at the original price paid by Distributor, less any prior credits
granted for such Product.
 
 
6

--------------------------------------------------------------------------------

 
 
(g) Distributor shall use its best efforts to continue selling to its customers
the Product in its inventory during the final ninety (90) days of this
Agreement. Upon expiration of this Agreement or within thirty (30) days after
notice of termination, Distributor shall provide SOL with a preliminary
inventory of the Products and quantities of Product to be repurchased. Upon
termination, Distributor will provide SOL with an updated, final version of the
inventory list to be repurchased. SOL shall be granted ninety (90) days from the
date of expiration or termination to repurchase said inventory. Distributor
agrees to follow SOL’s reasonable shipping instructions and schedules for the
repurchased inventory. The terminating party shall bear transport costs and all
risk of loss or damage during shipment.
 
12. Warranties.
 
(a) The Products sold to Distributor hereunder pursuant to any purchase order
shall, notwithstanding the language contained on such purchase order, be sold
solely on the basis of such warranties and guarantees as SOL may specify from
time to time in writing.  All representations, warranties or conditions whether
express, collateral or implied by statute, common law or otherwise as to: (i)
the state, quality, condition or performance of the Products, (ii) the Products’
fitness for any particular purpose, or (iii) the Products’ correspondence with
description or samples are hereby unconditionally excluded to the fullest extent
permitted by law except as otherwise provided by SOL in writing.
 
(b) Distributor shall offer and shall require its dealers to offer for sale the
Products only on the basis of SOL’s published warranty and neither Distributor
nor its dealers shall have authority to, and shall not, make any representations
related to SOL’s warranty other than those made therein.  Distributor shall
deliver and shall require its dealers to deliver the warranty to the original
retail purchaser at the time of delivery of the Products to the purchaser.  SOL
reserves the right to amend, modify or cancel the aforesaid warranty at any
time, effective for Products sold after the date Distributor receives notice of
such amendment, modification or cancellation.  In the event that Distributor or
its dealers offers or if laws in Distributor’s Territory require a warranty in
excess of SOL’s warranty, Distributor assumes responsibility for such additional
warranty.
 
13. Intellectual Property.
 
(a) Distributor acknowledges and shall cause its dealers to acknowledge SOL’s
sole ownership of all designs, trademarks, trade names, service marks, trade
secrets and inventions or improvements, whether or not patented or patentable or
registered or registrable under the laws of any country, which are associated
with the Products.  Distributor acknowledges that it has paid no consideration
for the use of the Trademark, or for the use of any logos, copyrights, trade
secrets, trade names or designations used by SOL in connection with the
marketing and distribution of the Products and, except as expressly provided
herein, nothing contained in this Agreement shall give Distributor any right,
title or interest in or to any of them.  Distributor acknowledges that SOL owns
or retains copyright or other proprietary rights in all Products and agrees that
it will not at any time during or after this Agreement assert or claim an
interest to or do anything that may adversely affect the validity or
enforceability of any trademark (including the Trademark (as defined below)),
trade name, trade secret, copyright, or logo belonging to or licensed to SOL
(including, without limitation, any acts, or assistance to any act, which may
infringe or lead to the infringement of any copyright to the Products).
 
 
7

--------------------------------------------------------------------------------

 
 
(b) All Products sold by Distributor shall bear the trademark(s) as specified in
writing by SOL to Distributor (collectively, the “Trademark”) and no other
trademarks or trade names, and Distributor shall not modify, add to or otherwise
change the design, format or form of the Trademark or the trade name of
SOL.  Distributor agrees not to attach any additional trademarks, logos or trade
designations to any Products without the prior written approval of
SOL.  Distributor further agrees not to affix any trademark (including the
Trademark) logo or trade name belonging to or licensed to SOL to any Products or
to any containers or storage medium not used in connection with the distribution
of the Products without the prior written approval of SOL.  Upon expiration or
termination of this Agreement, the Distributor shall forthwith cease use of all
of SOL’s trademarks (including the Trademark), logos and designations, and shall
not thereafter use, advertise or display any name, mark or logo which is, or any
part of which is deceptively similar to or substantially identical to any such
designations associated with any of the Products.
 
(c) SOL grants to Distributor during the term of this Agreement a royalty-free,
non-exclusive license to use the Trademark in connection with the promotion and
sale of the Products in the Territory as provided herein.  Distributor shall not
use or incorporate the Trademark or the trade names of SOL in or as a part of a
trade name, corporate name, or business name unless written approval is given in
advance by SOL.
 
(d) Upon direction by SOL, Distributor will immediately execute all such
documents and do all such things as may be necessary to effect the cancellation
and cessation of use of the Trademark or the corporate or business names or
trade names of SOL and the change of Distributor’s name in accordance with SOL’s
direction.  For this purpose, in the event Distributor fails to act within a
reasonable time, Distributor hereby appoints the officers of SOL jointly and
severally to be Distributor’s true and lawful attorneys for and in Distributor’s
name to execute all such documents and do all such things as are necessary to
effect the cancellation and cessation of use of the Trademark or the corporate
or business names or trade names of SOL and the change of Distributor’s name in
accordance with SOL’s direction.
 
(e) Distributor acknowledges that considerable time and money have been expended
to create the goodwill associated with the Trademark and SOL’s trade names
Distributor will always act in a manner that would maintain the quality and
goodwill associated with the Trademark and the corporate or business names or
the trade names of SOL, and Distributor shall not use them in any manner likely
to confuse, mislead or deceive the public, or be injurious or inimical to the
goodwill and best interests of SOL.  Nothing contained herein shall give
Distributor any interest in or right to the Trademark and SOL’s trade names
except as is expressly granted herein.  Any goodwill generated by Distributor in
relation to any use by Distributor of SOL’s intellectual property, including,
but not limited to the Trademark or the corporate or business names or trade
names of SOL, is for the benefit of and shall be owned exclusively by SOL.
 
 
8

--------------------------------------------------------------------------------

 
 
(f) During the term of this Agreement and thereafter, Distributor shall not
apply for or acquire the registration of the Trademark or the corporate or
business names or trade names of SOL, except as is expressly granted
herein.  Distributor agrees and shall cause its dealers to agree to take no
action, the effect of which would be to divest SOL of any design, trademark,
trade name, service mark, patent or trade secret rights associated with the
Products, and shall not be deemed by anything contained in this Agreement or
done pursuant to it to acquire any right, title or interest in or to any
designs, trademarks, service marks or trade names, inventions or improvements
now or hereafter embodied in the Products whether or not such invention or
improvement is patented or patentable or registered or registrable under the
laws of any country.  Upon termination of this Agreement, Distributor agrees to
cease to use and shall cause its dealers to cease to use all of SOL’s
trademarks, service marks, trade names, trade secrets and other confidential or
proprietary information in any way.
 
(g) Distributor shall not disclose, during the period of this Agreement or at
any time thereafter, to any outside person, any commercial, technical or
business information which Distributor has obtained from SOL, and which
information was not specifically intended for public use or distribution by
Distributor. Distributor shall take reasonable precautions, contractual and
otherwise, to prevent unauthorized disclosure or use of such information by any
of its employees/associates and dealers.
 
14. Indemnification.
 
(a) As a separate and independent undertaking, Distributor shall indemnify and
hold harmless SOL from and against any and all loss, damage, injury, liability,
costs, expenses and claims therefor, howsoever caused on account of injuries to
or death of any person and/or on account of damage to any property which may
result from actions of Distributor, its dealers, their servants, agents,
contractors and/or employees under or in connection with the terms of this
Agreement.  Distributor assumes sole responsibility for quality of workmanship
in the installation, maintenance and repairs made by the Distributor or its
dealers of SOL’s Products.  SOL shall promptly notify Distributor in writing
upon learning of any such claim or potential claim, and Distributor shall have
the option of handling the defense of the same through counsel of its choice, in
which event SOL shall provide reasonable cooperation and assistance at its own
expense, provided that any out of pocket expense of SOL in complying with this
provision shall be borne by Distributor.
 
(b) SOL shall indemnify and hold Distributor harmless from and against any and
all liabilities, losses, damages, injuries, costs, expenses, causes of action,
claims, demands, assessments and similar matters, including without limitation
reasonable attorneys’ fees, resulting from or arising out of design or
manufacture of the Products, including, without limitation, claims for product
liability and claims under any warranties given by SOL, but excluding any claim
arising from or in connection with any act or omission by Distributor or any
officer, agent or employee of Distributor.  Distributor shall promptly notify
SOL in writing upon learning of any such claim or potential claim, and SOL shall
have the option of handling the defense of the same through counsel of its
choice, in which event Distributor shall provide reasonable cooperation and
assistance at its own expense, provided that any out of pocket expense of
Distributor in complying with this provision shall be borne by SOL.
 
 
9

--------------------------------------------------------------------------------

 
 
15. Use of Proprietary Information.
 
(a) All information which one party furnishes to the other under or in
contemplation of this Agreement and designated as proprietary (“Proprietary
Information”) shall remain the property of the furnishing party.  Distributor
shall not remove or alter and shall require its dealers not to remove or alter
any name, signs or other marks on the Products or take any steps to alter the
construction or design of the Products.  Distributor shall comply and shall
cause its dealers to comply fully with all labeling and packaging requirements
established by applicable statutes, rules and regulations.  Distributor shall
not and shall cause its dealers to not make any alterations or additions to the
labeling and packaging of the Products without SOL’s prior written approval,
except for the purpose of complying with such legal requirements.
 
(b) Unless the party furnishing Proprietary Information consents in writing, the
receiving party shall:
 
(i) hold the Proprietary Information in confidence, except for any part of such
Proprietary Information which is known to it free of any obligation to keep in
confidence or which is now generally known to the public or which later becomes
generally known to the public through acts not attributable to such receiving
party;
 
(ii) not reproduce or copy such Proprietary Information, in whole or in part;
 
(iii) if reproduced, include any copyright and proprietary notices on all such
copies and mark all media containing such copies with a warning that the
Proprietary Information is subject to restrictions contained in an agreement
with the furnishing party and that such Proprietary Information is the property
of the furnishing party; and
 
(iv) return or destroy such Proprietary Information when no longer needed or, if
such Proprietary Information is recorded on an erasable storage medium, erase
it.
 
(c) Proprietary Information shall be clearly and conspicuously marked as such by
the disclosing party. Any information disclosed without such marking shall be
considered unrestricted as to its use and shall not be protected hereunder
unless such disclosed information is identified orally as confidential or
proprietary at the time of disclosure and is subsequently furnished to the
receiving party in a document clearly and conspicuously marked proprietary
within twenty (20) days of the initial disclosure. All Proprietary Information
supplied by either party shall remain the property of and shall be returned
promptly to the disclosing party upon its request.
 
(d) A party receiving Proprietary Information owned or controlled by a
disclosing party shall use reasonable care not to disclose such information to
any third party. Reasonable care shall be the same degree of care the receiving
party normally accords its own information of similar kind and importance. A
party shall not be liable for inadvertent or accidental disclosure of
Proprietary Information of another, provided such reasonable care was used for
protecting the received information. Neither party shall be liable for
disclosure of Proprietary Information if made in response to a valid order of
court or authorized agency of government, provided, however, that notice first
be given to the party owning or controlling the Proprietary Information in order
that a protective order, if appropriate, may be sought by such owning or
controlling party. Nothing in this Section 15 shall restrict a disclosing party
from using, disclosing, or disseminating its own Proprietary Information in any
way.
 
 
10

--------------------------------------------------------------------------------

 
 
(e) Proprietary Information furnished pursuant to this Agreement shall not be
used by a receiving party except in the performance of this Agreement and only
for any specific purpose for which the Proprietary Information was furnished by
the disclosing party. Proprietary Information shall not be disclosed within the
receiving party’s organization to persons other than those to whom it is
directed by the disclosing party and shall not be disclosed to any other
associate, affiliate or subsidiary entity, division or group of the receiving
party. Furnishing of information under the protection of this Section 15 shall
not be construed to convey any license for any patent, trademark, copyright or
other intellectual property of any other party.
 
(f) A receiving party shall have no obligation with respect to any information
which:
 
(i) was already known by the receiving party without restriction prior to
receipt from a disclosing party; or
 
(ii) is or becomes publicly known through no wrongful act of the receiving
party; or
 
(iii) is received from a third party without similar restriction and without
breach of these conditions; or
 
(iv) is independently developed by the receiving party; or
 
(v) is released or disclosed to a third party without restriction by a
disclosing party.
 
(g) Upon termination or expiration of this Agreement, each party shall return
promptly any and all Proprietary Information of the disclosing party, shall
purge its own records of any and all Proprietary Information of the disclosing
party, and shall certify to the disclosing party in writing that all records
have been purged of such Proprietary Information to preserve the rights of the
disclosing party therein. The obligations imposed by this Agreement shall expire
with respect to each certifying party seven (7) years from the date of such
certification to the disclosing party.
 
16. Force Majeure.  Except with respect to Distributor’s obligation to make
timely payments when due, neither party shall be held responsible for any delay
or failure in performance of any part of this Agreement to the extent such delay
or failure is caused by fire, flood, explosion, war, strike, embargo, government
requirement, civil or military authority, act of God, nature or the public
enemy, inability to secure material or transportation facilities, inadequate
yield of products despite SOL’s reasonable efforts, act or omission of carriers
or any other causes beyond its reasonable control.
 
 
11

--------------------------------------------------------------------------------

 
 
17. Audit.  Distributor shall maintain accurate and complete accounts, books and
records relating to the business of Distributor with respect to Products, in
accordance with generally accepted accounting principles and practices and
sufficient so that they may be readily audited to ascertain compliance by
Distributor with its obligations under this Agreement. These records shall be
held until all costs and expenses have been finally determined under this
Agreement and payment or final adjustment of payment, as the case may be, has
been made. Distributor shall permit SOL or SOL’s representative to examine and
audit these records and all supporting records, upon reasonable notice, every
three (3) months during the term of this Agreement. Distributor agrees to
provide SOL with access to all books and records for the twelve (12) months
preceding the date of the audit. Audits shall be made not later than twelve (12)
months after the expiration date of this Agreement.
 
18. Miscellaneous.
 
(a) This Agreement shall not in any way create the relationship of principal and
agent between SOL and Distributor in no circumstances shall Distributor, its
agents or employees be considered as agents of SOL.  Distributor shall not
create or attempt to assume to create any obligation or make any contract,
agreement, representation or warranty on behalf of or in the name of SOL, except
those authorized in writing by SOL. Distributor shall indemnify and hold SOL
harmless from any costs and liability caused by any unauthorized acts prohibited
by this paragraph, whether by Distributor, its agents or employees.
 
(b) Distributor represents and warrants that the Distribution Shares and
Distribution Warrant (collectively, the “Securities”) have been duly authorized
and validly issued and are issued to SOL free and clear of all liens, charges,
encumbrances and security interests (except for those restrictions imposed on
the securities by federal and state securities laws).
 
(c) SOL acknowledges that the Securities are being acquired for its own account
and for investment and not with a view to the public resale or distribution
thereof.  SOL is capable of bearing the economic risks of an investment in the
Securities and fully understands the speculative nature of the Securities and
the possibility of such loss. SOL acknowledges that it has been furnished with
information regarding the Distributor and further acknowledges that it has had
an opportunity to ask questions of and receive answers from duly designated
representatives of the Distributor.  SOL acknowledges that the Securities have
not been registered under the Securities Act of 1933, as amended (“Act”), or any
state securities laws and may not be sold or otherwise transferred or disposed
of except pursuant to an effective registration statement under the Act and any
applicable state securities laws, or an opinion of counsel satisfactory to
counsel to the issuer that an exemption from registration under the act and any
applicable state securities laws is available.
 
(d) This Agreement contains the entire understanding of the parties with respect
to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
(e) Any notice, request, demand or other communication required or permitted to
be given to a party pursuant to the provisions of this Agreement will be in
writing and will be effective and deemed given under this Agreement on the
earliest of:  (a) the date of personal delivery, (b) the date of transmission by
facsimile, with confirmed transmission and receipt, (c) two (2) days after
deposit with a nationally-recognized courier or overnight service and (d) five
(5) days after mailing via first-class mail.  All notices not delivered
personally or by facsimile will be sent with postage and other charges prepaid
and properly addressed to the party to be notified at the address set forth for
such party (i) if to SOL, to China Winston Battery Limited, No. 3 Industrial
Zone, Lisonglang Village, Gongming Town, Bao’an Dist., Shenzhen, P.R.C.,
attention: Mr. Winston Chung, with a copy to Quintairos, Prieto, Wood & Boyer,
P.A., attention: Robert J. Cousins, Esq., facsimile (954) 253-7008, and (ii) if
to the Company, to Balqon Corporation., 1420 240th Street, Harbor City, CA
90710, attention:  Balwinder Samra, with a copy to Rutan & Tucker LLP, 611 Anton
Boulevard, 14th Floor, Costa Mesa, CA 92626, attention:  Larry A. Cerutti,
facsimile (714) 546-9035.  Any party hereto (and such party’s permitted assigns)
may change such party’s address for receipt of future notices hereunder by
giving written notice to the Company and the Purchaser
 
(f) This Agreement may not be amended or modified, and no provisions hereof may
be waived, without the written consent of SOL and Distributor.  No action taken
pursuant to this Agreement, including without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, covenant or
agreement contained herein.  The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach.  No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.  All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.
 
(g) The headings herein are for convenience only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.
 
(h) This Agreement and any controversy arising out of or relating to this
Agreement shall be governed by and construed in accordance with the laws of the
State of Nevada without regard to conflict of law principles that would result
in the application of any law other than the law of the State of California.
 
(i) The parties (i) hereby irrevocably and unconditionally submit to the
jurisdiction of the federal and state courts located within the geographic
boundaries of Orange County, California for the purpose of any suit, action or
other proceeding arising out of or based upon this Agreement, (ii) agree not to
commence any suit, action or other proceeding arising out of or based upon this
Agreement except in the federal and state courts located within the geographic
boundaries of Orange County, California and (iii) hereby waive, and agree not to
assert, by way of motion, as a defense, or otherwise, in any such suit, action
or proceeding, any claim that it is not subject personally to the jurisdiction
of the above-named courts, that its property is exempt or immune from attachment
or execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.
The prevailing party shall be entitled to reasonable attorney’s fees, costs, and
necessary disbursements in addition to any other relief to which such party may
be entitled.
 
 
13

--------------------------------------------------------------------------------

 
 
(j) If any action at law or in equity (including arbitration) is necessary to
enforce or interpret the terms of the Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.
 
(k) This Agreement may be executed in two or more counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
(l) If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
[Signatures contained on following page]
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
SEVEN ONE LIMITED
 
 
By:                                                                           
       Chung Hung Ka,
       Chief Executive Officer
 
 
BALQON CORPORATION
 
 
By:                                                                           
       Balwinder Samra,
       President and Chief Executive Officer



 
 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF DISTRIBUTION WARRANT
 
 
 
16